Per Ctouam.
Plaintiff has three assignments of error to the effect that the court erred in sustaining defendant’s objections to three questions that it asked its witness, John A. Parham, Chief Building Inspector for the city of Durham. These three assignments of error are overruled on the ground that plaintiff failed to insert in the record what the answ'ers of Parham would have been had he been permitted to respond. Board of Education v. Mann, 250 N.C. 493, 109 S.E. 2d 175.
Plaintiff’s fourth and last assignment of error is that the court erred in rendering and signing the judgment as set forth herein. This assignment of error is overruled. The judgment below is affirmed upon authority of the North Carolina Board of Architecture v. C. A. Lee, ante, 602, .S.E. 2d ., decided this day.
Affirmed.